Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 26, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  156757                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156757
                                                                    COA: 339609
                                                                    Monroe CC: 16-243120-FH
  ROLANDO LANDRY FARRIS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 15, 2017
  order of the Court of Appeals is considered. We DIRECT the Monroe County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In particular, the prosecuting attorney shall address: (1) whether
  the trial court’s preliminary sentence evaluation for probation with no more than one year
  in jail was for a sentence that the court lacked authority to impose for the defendant’s no
  contest plea to delivery/manufacture of less than 50 grams of a controlled substance, per
  MCL 333.7401(2)(a)(iv); see People v Davis, 392 Mich 221 (1974); and (2) if so, what
  the appropriate remedy would be, if any, under the circumstances of this case. See
  MCL 761.2; MCL 771.1; People v Wiley, 472 Mich 153 (2005); People v Cobbs, 443
  Mich 276, 283-285 (1993).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 26, 2018
           p0419
                                                                               Clerk